DATTIMORE, J.
Conviction for robbery; punishment, life imprisonment in the penitentiary.
In this case appellant was charged with the robbery of a person named, by means of an assault and violence. In the indictment it was alleged that at a time prior to that of the instant robbery appellant had been legally and finally convicted of another similar oifense, the offense of robbery. The matter was properly submitted to the jury, and they found that appellant was guilty in the instant case, and that he had been formerly convicted. The punishment was fixed as above stated. There is in the record no statement of facts or bills of exception.
The judgment will be affirmed.
HAWKINS,'!., not sitting.